Citation Nr: 1417601	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  04-27 680	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file was subsequently transferred to the RO in Portland, Oregon. 

In November 2010, the Veteran requested a hearing.  In a January 2011 statement, the Veteran stated that he did not want a Board hearing.  In a March 2011 statement, the Veteran's representative further clarified that the Veteran did not want a hearing.  Thus, the Veteran's hearing request was withdrawn.

This matter was previously before the Board in March 2013 and July 2013, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the Board again finds that there has not been substantial compliance with the March 2013 and July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


REMAND

The development actions requested in the Board's March 2013 and July 2013 remands were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In March 2013, the Board remanded the Veteran's TDIU claim to provide an examination and obtain an opinion to determine, in light of any demonstrated learning disabilities, whether the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.  The Veteran was provided a VA examination in May 2013 and the claim was returned to the Board.  In July 2013, the Board found that the May 2013 examination report was inadequate and again remanded the Veteran's claim finding that there had not been substantial compliance with the March 2013 remand directives.  

In August 2013, the Veteran was afforded another examination.  An addendum to the examination report was obtained in September 2013.  However, the August 2013 examination report and September 2013 addendum report are inadequate.  Specifically, the examiner considered both service-connected and non-service connected disabilities in rendering the opinion.  Furthermore, the examiner did not address the Veteran's reading, writing, and computer literacy limitations, as specified in the March 2013 and July 2013 remanded directives.  Consequently, there has not been substantial compliance with the Board's prior remands and the case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided a VA evaluation by a vocational specialist to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities, which are compression fracture, T-12, and residuals, removal of ganglion cyst, right wrist. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone, considered in combination, preclude him from gaining or maintaining substantially gainful employment, consistent with his education and occupational experience.  When offering the requested opinion, the examiner should not consider the effects of age or any nonservice-connected disabilities.  However, the examiner is asked to reconcile his/her opinion with the Veteran's assertions that he is computer illiterate in occupational experience.  Rationale must be provided for the opinion proffered.

2.  If the evidence from the opinion, or other evidence, demonstrates that the Veteran is unemployable due to his service-connected disabilities alone, considered in combination, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating.

3.  After the foregoing development is completed, adjudicate the claim of entitlement to a TDIU.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


